Citation Nr: 1147480	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to service-connected diabetes.

2.  Entitlement to increases in the ratings assigned for coronary artery disease (CAD) status post coronary artery bypass graft (CABG), currently assigned "staged" ratings of 0 percent prior to September 7, 2006; 10 percent from September 7, 2006 to November 14, 2006; 10 percent from March 1, 2007 to May 3, 2010; and 30 percent from May 3, 2010 forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to January 1971 and from April 1972 to September 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Waco, Texas VA Regional Office:  a December 2005 rating decision, in pertinent part, denied service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus; a December 2006 rating decision, in pertinent part, granted service connection for CAD at an initial evaluation of 0 percent prior to September 7, 2006, and a 10 percent rating from September 7, 2006.  An interim (January 2009) rating decision granted a temporary total evaluation from November 14, 2006 for surgery and convalescence, and a 10 percent evaluation from March 1, 2007 for CAD status post CABG.  Another interim (May 2011) rating decision granted a 30 percent rating for CAD status post CABG effective May 3, 2010.

In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Pursuant to the Veteran's request at the hearing, the claims file was held in abeyance for 60 days to allow for the submission of additional evidence; additional private medical evidence was submitted.  In November 2009, the matters were remanded for additional development.

The issue of entitlement to service connection for carpal tunnel syndrome, including as secondary to service-connected disability, has been newly raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The evidence, overall, demonstrates that the Veteran does not have peripheral neuropathy of the upper extremities.

2.  Prior to September 7, 2006, the Veteran's CAD was not manifested by a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; continuous medication was not required.

3.  From September 7, 2006 to November 14, 2006, the Veteran's CAD was not manifested by symptoms including a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation related to service-connected disability on electrocardiogram, echocardiogram, or X-ray was not shown.  

4.  From March 1, 2007 to May 3, 2010, the Veteran's CAD status post CABG was not manifested by symptoms including a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation related to service-connected disability on electrocardiogram, echocardiogram, or X-ray was not shown.

5.  From May 3, 2010, the Veteran's CAD status post CABG has been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction related to service-connected disability with an ejection fraction of 30 to 50 percent, is not shown.




CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).

2.  Ratings for CAD in excess of 0 percent prior to September 7, 2006; or in excess of 10 percent from September 7, 2006 to November 14, 2006; and ratings for CAD with CABG in excess of 10 percent from March 1, 2007 to May 3, 2010; or a current rating in excess of 30 percent from May 3, 2010, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.104, Diagnostic Codes (Codes) 7005, 7017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for service connection for peripheral neuropathy of the upper extremities, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A June 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.    

Regarding the claim for increased ratings for CAD status post CABG, as the December 2006 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, supra.  A March 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a May 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield, supra.    

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the September 2009 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in September 2005, September 2006, June 2007, September 2008, May 2010, and March 2011, with addendum and clarification opinions submitted in May 2011 and August 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that (cumulatively) included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection for peripheral neuropathy of the upper extremities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  However, because the amendments to this section are not liberalizing to this claim, the Board will apply the former version of the regulation.

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  In pertinent part, service connection has been established for CAD status post CABG, diabetes mellitus type 2 with hypertension, peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, erectile dysfunction associated with diabetes mellitus, and bilateral hearing loss.  He contends that he has peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus; he does not allege that peripheral neuropathy of the upper extremities developed secondary to any of his other service-connected disabilities.  In order for peripheral neuropathy of the upper extremities to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or the service connected diabetes mellitus.  38 C.F.R. §3.310.

Although the Veteran has not advanced a contention that peripheral neuropathy of the upper extremities may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

The STRs are negative for any complaints, findings, treatment, or diagnosis of peripheral neuropathy of the upper extremities.  On January 1971 service separation examination (for his first tour of duty), the upper extremities were normal on clinical evaluation.  On July 1988 service retirement examination, the upper extremities were normal on clinical evaluation.

On November 2004 private treatment for diabetes with Dr. "J.L.", the Veteran denied any complications of neuropathy.

On September 2005 VA diabetes examination, the Veteran reported that his toes tingled and felt numb.  His medications were noted to include Glyburide and Metformin for diabetes, hydrochlorothiazide and Lisinopril for hypertension, and Simvastin for lipid problems.  On physical examination, sensory examination was normal in the upper extremities.  Tendon reflexes were decreased throughout but there were no pathological reflexes.  The diagnosis was type II diabetes with clinical evidence of peripheral neuropathy in both lower extremities and slight erectile dysfunction on occasion; there was no history or documentation of any other diabetic complications.  There was no diagnosis of peripheral neuropathy of either upper extremity.

On November 2005 VA treatment, the Veteran complained of intermittent pain in the left shoulder, occasionally radiating into the upper arm, but without any upper extremity numbness or weakness.

Based on these findings, the December 2005 rating decision on appeal denied service connection for peripheral neuropathy of the upper extremities.

On January 2006 VA treatment, the Veteran complained of pain to the left shoulder that radiated down the arm to the forearm and hand which ached at times.  He reported that both hands tingled, and the left hand ached and got a bit numb.  He reported a loss of strength and weakness.  However, the assessment was tendonitis and impingement of the shoulder.

Subsequent treatment records, both VA and private, are silent for any complaints of peripheral neuropathy of the upper extremities.

At the September 2009 Travel Board hearing, the Veteran testified that he experienced "tingling like crazy" in his hands and arms.  He testified that he works on a computer all day long and if he keeps his arms and hands in one position for too long, they start tingling and occasionally go numb.  

The Board's November 2009 remand noted that this claim had been denied due to a lack of evidence of peripheral neuropathy in the upper extremities, based on a September 2005 VA examination.  Based on the Veteran's testimony that he experienced tingling and occasional numbness in his upper extremities, the Board found these symptoms to be suggestive of peripheral neuropathy and remanded the matter for a new VA examination to determine whether the Veteran currently has peripheral neuropathy of the upper extremities.

On March and June 2010 VA treatment, the Veteran complained of numbness of the fingertips.  No diagnosis was given for peripheral neuropathy.

On May 2010 VA examination, the Veteran complained that all of his fingertips of both hands were "numb all the time" and had been so for the previous 6 months.  He described the numbness as a burning type which was also present in his toes.  He had not found any exacerbating or alleviating factors for the condition but reported that the symptoms were continuous and rated at 5 out of 10 in severity.  He reported that the symptoms were a distraction at work (in computer operations) but did not prevent him from working or cause any functional loss.  

On physical examination, sensation was intact to monofilament nylon testing in all digits.  Vibratory sensation was also intact.  Pulses were 2+ and equal, deep tendon reflexes were 2+ and equal, and motor strength was 5/5.  The examiner found that there was no evidence of peripheral neuropathy in the upper extremities.

On March 2011 VA peripheral nerves examination, the Veteran reported a history of bilateral constant daily upper extremity numbness from the elbows to the hands since 2000 with gradual onset.  He described the progression as from tingling to sharp shooting pains.  He reported occasional sharp pain in both arms.  He reported mild progressive arm weakness.  He reported that he sometimes did not feel anything along the fingertips and felt like the skin was numb.  He reported that his elbows were getting sensitive and he had trouble gripping objects; he would touch things but did not feel like he was touching them.  He reported that the numbness had increased over the previous year and noted that his diabetes had also worsened in the previous year.  He denied any history of peripheral nerve trauma or neoplasm.

On physical examination, the Veteran had normal peripheral nerve reflexes bilaterally to the biceps and triceps.  He had active movement against full resistance of both elbows and wrists on motor testing.  Muscle tone was normal, and there was no evidence of muscle atrophy.  April 2011 electromyography (EMG) test results were interpreted as showing electrodiagnostic evidence of a moderate bilateral demyelinating median sensory and motor neuropathy at the wrist consistent with mild carpal tunnel syndrome, and electrodiagnostic evidence of a demyelinating sensory polyneuropathy.  It was noted that the Veteran was employed full time and had lost no time from work during the previous year.  The diagnoses were mild carpal tunnel syndrome and sensory polyneuropathy.  The examiner noted that keyboarding was generally not a problem for the Veteran but he had to pay attention to what he is doing, sometimes typing the wrong things, as he felt he did not have complete control of his fingers and hands.  The examiner noted diminished fine motor skills and the Veteran's need to grip objects tighter so he is aware of them.  The examiner opined that the effects on the Veteran's occupational activities would include decreased manual dexterity and weakness or fatigue.

Because the claims file had not been reviewed on the March 2011 VA examination or April 2011 nerve conduction testing, the RO returned the file for a records review and medical opinion.  On May 2011 VA records review and addendum opinion, the reviewing VA physician noted that the records indicated the Veteran was service connected for diabetes with peripheral neuropathy causing neuritis in the sciatic nerves.  The physician noted the Veteran's reports of tingling in his fingers associated with sharp pain, elbow sensitivity, and difficulty gripping objects and increasing numbness in the previous year.  The examiner cited the results of the May 2010 examination that found no evidence of peripheral neuropathy in the upper extremities, the March 2011 VA physical examination with normal neurological exam, and the April 2011 nerve conduction testing.  The physician noted that the diagnosis of sensory polyneuropathy was based upon a test of one nerve in the lower extremities (the sural nerve), and it had not been specified which extremity was involved in the diagnosis, and the diagnosis of carpal tunnel syndrome included typical involvement of the median nerve in both hands.  The VA physician concluded that clinical examination on two occasions over the previous year had found no evidence of peripheral neuropathy based on maintained sensation to various sensory modalities tested, normal motor function, no muscle atrophy, no secondary skin changes, and maintained deep tendon reflexes.  The VA physician opined that the April 2011 nerve conduction test was suggestive of carpal tunnel syndrome but not peripheral neuropathy involving the upper extremities.  The VA physician therefore opined that the Veteran had polyneuropathy due to diabetes, as likely as not, which had contributed to the development of mild carpal tunnel syndrome in both hands, because diabetes caused increased susceptibility to pressure.

The RO found the May 2011 opinion to be inadequate and submitted the claims file for clarification and rationale.  In an August 2011 addendum opinion, the May 2011 VA reviewing physician again noted that physical exams in May 2010 and March 2011 found no evidence of peripheral neuropathy of the upper extremities, as evidenced by normal neurological examinations.  The physician also noted that the April 2011 EMG exam found a suggestion of injury to the median nerves compatible with mild carpal tunnel syndrome in each wrist and, based on such results, as well as the testing of the sural nerve in only one of the lower extremities, the March 2011 VA examiner gave an opinion of polyneuropathy.  It was noted that no correlation with the physical exam or any other explanation was offered regarding the diagnosis of polyneuropathy.  The reviewing VA physician opined that it is unlikely the Veteran has peripheral neuropathy in the upper extremities.  The physician explained that the diagnosis of peripheral neuropathy is dependent on a careful examination revealing the absence of tendon reflexes and a specific pattern of sensory/motor loss in the hands, which was not demonstrated on either physical exam.  The physician further explained that the EMG results also did not indicate this pattern, but a different pattern was suggested, that of polyneuropathy: an asymmetrical nerve disorder with involvement of a variety of nerves and caused by toxic materials or inflammatory diseases, which is not caused by diabetes.  The reviewing physician noted that carpal tunnel syndrome was likewise a non-clinical finding indicated only by the April 2011 EMG examiner, and carpal tunnel syndrome is a condition distinguished from diabetic peripheral neuropathy by the involvement of only the median nerves, caused by pressure at the wrists.  The physician stated that carpal tunnel syndrome is not due to diabetes.

The Board must find that these reports, cumulatively, are entitled to great probative weight and provide evidence against this claim, clearly finding no peripheral neuropathy of the upper extremities.  The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.

There is no evidence that peripheral neuropathy of the upper extremities was manifested in service (the Veteran does not allege otherwise), and no competent evidence that peripheral neuropathy of the upper extremities was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of tingling and numbness of the upper extremities, the diagnosis of peripheral neuropathy is a complex medical question beyond lay observation.  This is not a situation where the diagnosis may be established by lay evidence:  the disability is not one capable of diagnosis by lay observation (it requires medical knowledge); the Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of peripheral neuropathy of the upper extremities); and the Veteran does not describe symptoms supporting a later diagnosis (as peripheral neuropathy of the upper extremities has not been diagnosed at any time).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection, direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., peripheral neuropathy of the upper extremities.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  As the record does not include any such evidence, there is no valid claim of service connection for peripheral neuropathy of the upper extremities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board does recognize that the Veteran was diagnosed with polyneuropathy on March 2011 VA examination based upon April 2011 EMG test results.  However, the VA physician who reviewed the records and offered medical opinions on this matter in May 2011 and August 2011 clearly noted that the diagnosis of polyneuropathy was based upon EMG testing of one (sural) nerve in the lower extremities.  At no time did any physician state that the polyneuropathy diagnosis involved either upper extremity.  The May/August 2011 VA reviewing physician explained that polyneuropathy is an asymmetrical nerve disorder with involvement of a variety of nerves and caused by toxic materials and inflammatory diseases, rather than by diabetes.  The only diagnosis given for the upper extremities, based upon the April 2011 EMG test results, is carpal tunnel syndrome (an entirely separate disorder which is being referred to the RO herein for development and adjudication).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the upper extremities.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased ratings for CAD, and CAD status post CABG

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Coronary artery disease (CAD) is rated under the Schedule of Ratings for the Cardiovascular System.  Prior to the Veteran's CABG surgery in November 2006, his CAD was rated under Code 7005, arteriosclerotic heart disease: a (compensable) 10 percent evaluation was not warranted unless the evidence demonstrated workload of greater than 7 METs (metabolic equivalents, or multiples of resting oxygen uptake) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; with continuous medication required.  

A 30 percent evaluation was warranted if the evidence demonstrated workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram, or X-ray.

Following his November 2006 surgery, the Veteran's CAD status post CABG is rated under Code 7017, coronary bypass surgery: a 10 percent evaluation is warranted if the evidence demonstrates workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  

A 30 percent evaluation is warranted if the evidence demonstrates workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray.  

A 60 percent evaluation is warranted if the evidence demonstrates more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

In a November 2004 private treatment letter, endocrinologist Dr. "J.L." noted that the Veteran was being treated for type 2 diabetes and suggested that the Veteran see his cardiologist to obtain a stress test, as he had not had one in the past and he had increased risk factors for coronary disease.

On later November 2004 private treatment, Dr. "J.M." of the Heart Center of Dallas performed stress testing of the Veteran.  On stress testing, the Veteran achieved a peak heart rate of 159, representing 96 percent of his maximum predicted heart rate.  His EKG reflected ST segment depression with 1.4 millimeters of ST segment depression seen in V6 and less than 1 millimeter inferiorly; Dr. J.M. noted that these findings were suspicious but nondiagnostic for ischemia.  There were no exercise-induced dysrhythmias.  The Veteran experienced no anginal pain.  A resting echocardiogram demonstrated left ventricular hypertrophy of moderate severity; post-exercise, he was re-imaged with suboptimal visualization but no evidence of significant wall motion abnormality.  Ejection fraction measured 80 percent.  Exercise test results showed that the Veteran achieved a work level of 10.40 METs.  Dr. J.M. noted that the stress test was "minimally abnormal".  It was noted that the Veteran experienced chest pain on his initial stress test.  Dr. J.M. opined that, based on the Veteran's risk factors including diabetes, the abnormal test justified "the usual constellation of agents in patients with known coronary heart disease" including a statin, ace inhibitor and aspirin.  The Veteran was noted to be taking medications for lipids and blood pressure.  Dr. J.M. opined that the Veteran should be presumed to have coronary disease despite any findings on nuclear stress test, and he added aspirin to the Veteran's daily regimen of medications.

A January 2005 treatment letter from Dr. J.M. noted that a cardiovascular exam was unremarkable.  The Veteran's heart rate was 76 and his blood pressure was 132/80.  The impression was multiple risk factors for coronary heart disease.

A May 2005 letter from Dr. J.M. noted that the Veteran was being followed for a history of hypertension, diabetes and an abnormal stress test.  His medications at that time include Lotrel, Lipitor, Metformin, Allegra, aspirin, Zyrtec, and Glyburide.

On September 2005 VA diabetes examination, it was noted that the Veteran had been found to have hypertension and a heart murmur, for which he was referred to a private cardiologist, Dr. J.M.; the examiner cited the May 2005 letter indicating an abnormal stress lest.  The Veteran believed that the reason for the stress test was that Dr. J.M. had discovered he had a heart murmur.  The examiner noted no history of rheumatic fever or other cause for heart murmur.  The list of current medications included two medications for hypertension but none for coronary artery disease.  On physical examination, the heart was normal in size with a regular rhythm.  There was a Grade 3 systolic murmur heard best along the left margin of the sternum and fairly widely transmitted in all directions.  Posterior tibial and dorsalis pedis pulses were normal.  A chest X-ray showed normal cardiomediastinal silhouette and no hilar masses.  An echocardiogram showed a T-wave abnormality, but was otherwise normal.  The diagnoses included a loud systolic heart murmur of unknown etiology, and possible valvular disease.  

On September 2005 VA treatment, the Veteran denied any chest pain, shortness of breath, or dyspnea on exertion.  On physical examination, his heart was regular in rate and rhythm.

On February 2006 VA treatment, the Veteran reported occasional fatigue but no chest pain, shortness of breath, or dyspnea on exertion.  On physical examination, his heart was regular in rate and rhythm.

On June 2006 VA treatment, the Veteran reported that he would feel his heart "flutter" for 8 seconds, which occurred once a week, not related to any activities, and possibly secondary to his caffeine intake.  He denied any chest pain or tightness.  On physical examination, a loud systolic murmur was noted to be heard best in the tricuspid area on expiration, radiating to the left mid axilla, with no carotid bruits or jugular venous distention (JVD).  It was noted that his exercise tolerance was unlimited, and he walked 1 to 2 miles per day without shortness of breath or chest pain.  He denied any myocardial infarction, angina, congestive heart failure, pacemaker, ischemic cardiac disease, or valvular heart disease.  EKG results were noted to be unchanged from previous testing in September 2005.  It was noted that the Veteran's significant heart murmur was most likely mitral regurgitation.

On September 7, 2006 VA heart examination, the Veteran denied any chest pain or shortness of breath.  He reported that if he walked more than four flights of stairs, he would get a little short of breath; otherwise he could manage most of his activities.  He reported that for the last few years he had occasions of palpitations which lasted for about 10 seconds.  He denied any leg swelling, orthopnea, or paroxysmal nocturnal dyspnea (PND).  It was noted that he was found to have a murmur on examination 3 years earlier and was referred for an echocardiogram, which showed borderline left ventricular hypertrophy with normal systolic left ventricular function and an ejection fraction of 70 percent.  It was otherwise a normal echocardiogram.  The examiner noted the previous EKG testing that showed normal sinus rhythm, stress testing that showed good exercise tolerance for his condition, and the nuclear study that showed a minimally abnormal stress perfusion scan with a reversible defect; the extent of the area of ischemia suggested a small branch but did not suggest high-grade proximal coronary artery disease.  Ejection fraction at that time was 80 percent.

On physical examination, a loud systolic murmur was heard in the tricuspid area radiating to the axilla.  An exercise tolerate test (ETT) performed that day showed 7.7 METs and downsloping ST segments laterally, suggestive for a positive ETT at functional Class I.  The impression was coronary artery disease.  The Veteran denied any symptoms of heart disease, yet he had a murmur on examination which was followed up with an echocardiogram that showed no abnormalities.  The examiner noted the 2004 stress test which showed coronary artery disease with reversible defect, which was more likely than not secondary to ischemia in the smaller branch.  

On November 2006 private treatment by cardiologist Dr. J.M., it was noted that he had recently been evaluated at VA with stress testing after developing chest pain anginal in nature.  On stress testing, the Veteran's maximum workload was 10.4 METs; his discomfort was exertional and mid retrosternal and radiated to the right shoulder.  An electrocardiogram showed normal sinus rhythm, left atrial enlargement, left ventricular hypertrophy, and T-wave abnormality.  Chest X-ray showed the heart size to be normal.

Based upon the cited evidence, the December 2006 rating decision on appeal granted service connection for coronary artery disease, and assigned an initial evaluation of 0 percent prior to September 7, 2006, and a 10 percent rating from September 7, 2006.  

The evidence indicates that the Veteran underwent coronary artery bypass grafting (CABG) on November 14, 2006.  A December 2006 letter from surgeon Dr. "W.J." noted that the Veteran underwent double CABG.  His postoperative course was noted to be relatively smooth and he was doing well on a routine follow-up visit with no new complaints.  On physical examination, heart sounds were regular without murmurs or rubs.  All wounds were healed and his sternum was stable.  A chest X-ray showed postoperative changes, including some residual density in the left posterior costophrenic sulcus.  

A December 2006 office note from Dr. J.M. noted that it had been one month since the Veteran's double bypass surgery, and he had done well.  He did not complain of any chest pain or other anginal equivalent.  He was on the appropriate regimen of an Ace inhibitor, a statin, aspirin, and a beta blocker.  His cardiovascular exam was unremarkable.  The impression was coronary heart disease status post coronary bypass surgery, doing "marvelously well".

On January 2007 stress testing, the Veteran's maximum workload was 11.1 METs.  Dr. J.M. noted that exercise was terminated secondary to leg pain.  The Veteran experienced no significant dysrhythmia and there were no significant ST segment changes.  The impressions were good exercise tolerance for the Veteran's age and condition, EKG negative for ischemia, and no exercise-induced dysrhythmia.  Following a nuclear study, the impressions included an essentially normal stress single-photon emission computed tomography (SPECT) perfusion scan with no evidence of significant reversible ischemia, an ejection fraction measuring 67 percent, and normal wall motion.

On June 2007 VA heart examination, an outpatient exercise stress test was abnormal, and the Veteran had progressively worsening shortness of breath.  The examiner noted that the Veteran underwent a cardiac cath in November 2006 which showed well preserved left ventricular function with mildly dilated left ventricular diastolic pressure; there was 50 percent narrowing of the distal left atrial dimension (LAD).  The examiner noted the history of CABG in November 2006.  On examination, the Veteran denied any chest pain, shortness of breath, complaints of generalized fatigue, palpitations, orthopnea, PND, or lower extremity edema.  He noted follow-up treatment with his cardiologist and primary care physician once per month.  

On physical examination, the heart was regular in rate and rhythm.  The examiner estimated the METS to be between 5 and 6, but the results of stress testing showed that the Veteran's maximum workload was 8.7 METs; he exercised to 84 percent of his maximum predicted heart rate, and testing was discontinued due to peripheral muscle fatigue.  On stress testing, the Veteran did not complain of any chest pain and no diagnostic ST changes were noted at a functional class one level with a near diagnostic heart rate.  The Veteran was noted to have multiple risk factors including diabetes, hypertension, hypercholesterolemia, and smoking history.  He had significant left main and proximal LAD lesions on cardiac catheterization and underwent CABG surgery in November 2006.  The examiner noted that the Veteran was doing well and denied shortness of breath and chest pain but endorsed generalized fatigue.

On September 2008 VA heart examination, the examiner noted that the Veteran had a cardiology workup in November 2007 which included review of an August 2007 transtracheal echocardiogram, which showed normal left ventricular and right ventricular systolic function, concentric left ventricular hypertrophy (LVH) with hypertrophic obstructive cardiomyopathy (HOCM) physiology, and a dilated left atrium.  The findings were considered as asymptomatic HOCM that was found on transthoracic echocardiography (TTE), and his prescription of Metoprolol was increased.  On current examination, the Veteran reported angina once to twice per month.  He had been given Nitrolingual spray by his private cardiologist but had not used it, because his infrequent angina pain subsided upon sitting down.  He reported that he usually only noticed angina when climbing stairs, rushing, or under stress; he tried to control the climbing pain by going slowly and resting on flights, or avoiding stairs if possible.  He denied any dyspnea.  He reported being tired and fatigued frequently, often taking short (10 minute) naps while at work.  He denied any history of dizziness or syncopal attacks.  The examiner noted that cardiomyopathy was diagnosed in 2007.  The Veteran had no history of congestive heart failure, myocardial infarction, or rheumatic heart disease.  A recent echocardiogram revealed evidence of some valvular changes with thickening of the aortic valve without vegetation, moderate mitral regurgitation (MR) posteriorly directed due to systolic anterior motion (SAM) of the anterior mitral leaflet clarified on testing.  Left and right ventricular systolic function appeared preserved on August 2007 evaluations.  Stress testing performed the day before the September 2008 VA examination showed a workload of 7.9 METs.

On physical examination, the heart was regular in rate and rhythm with no rubs or gallop noted.  A 3/6 murmur was heard that was classified as a crescendo-decrescendo murmur heard over the entire precordium but did not appear to radiate.  Chest X-ray results showed a normal cardiomediastinal silhouette with normal pulmonary vasculature.  The diagnoses included CAD with stable angina associated with cardiomyopathy.  The level of disability was stable, with METs of 7.9.

Based on these findings, a January 2009 rating decision assigned a temporary total evaluation effective from November 14, 2006 to March 1, 2007 for surgical convalescence, after which the 10 percent rating was to be resumed for CAD with CABG.  (Because the Veteran already has a 100 percent rating from November 14, 2006 to March 1, 2007 for surgical treatment and convalescence, this period of temporary total evaluation is not before the Board.)

At the September 2009 Travel Board hearing, the Veteran testified that he had no energy to do anything since his diagnosis with CAD.  He testified that he could not work as long as he used to and he had to take an hour break in the middle of the workday, with his manager's approval, to increase his energy level.  He testified that he could not climb stairs anymore because it caused him shortness of breath.  He testified that he was unable to mow his lawn anymore.  He testified that he could walk as long as there was no incline.  He testified that he was taking Verapamil to keep his heart rate down.

The Veteran submitted (with a waiver of RO consideration) a September 2009 medical opinion letter from his treating cardiologist since December 2008, Dr. "T.A.".  Dr. T.A. noted that, upon first seeing the Veteran, he had records of a VA echocardiogram that showed a significant left ventricular outflow tract gradient of 47 mmHg at rest, which increased to 97 mmHg with a Valsalva maneuver.  The Veteran was noted to have significant exertional dyspnea, which was noted to be New York Heart Association class III.  Dr. T.A. performed another echocardiogram that showed similar findings, including asymmetric septal hypertrophy and a resting left ventricular outflow tract gradient of 155 mmHg due to systolic motion of the anterior mitral valve leaflet.  A nuclear perfusion study showed no evidence of ischemia.  A cardiac catheterization confirmed the outflow tract gradient and examined the Veteran's anatomy for suitability for an alcohol septal ablation, but his coronary anatomy would not allow for it.  His medications included Verapamil and Metoprolol, which produced most improvement, although Dr. T.A. opined that the Veteran still had class II or III symptoms most of the time.  Dr. T.A. opined that this was a longstanding condition.  He noted that he had not performed a walking stress test because of the Veteran's "severe symptoms" although he would be "very surprised if he can achieve 5 METs of work".  Dr. T.A. opined that the Veteran met every criterion for cardiac hypertrophy and has, in addition to coronary disease, hypertrophic cardiomyopathy.  Dr. T.A. opined in support of a higher level of disability based on his findings.

Pursuant to the Board's November 2009 remand, the Veteran was afforded a VA heart examination in May 2010.  The examiner noted the history of November 2006 CABG surgery.  The examiner also noted an August 2007 echocardiogram that showed concentric left ventricular hypertrophy (LVH) with hypertrophic cardiomyopathy (HCM) physiology and dilated left atrium, with an ejection fraction of greater than 50 percent.  The examiner noted the September 2008 exercise stress test which was negative at moderate functional capacity, with a workload of 7.9 METs.  The examiner noted a September 2008 EKG that showed sinus brachycardia and lateral T-wave abnormalities.  The Veteran reported dyspnea with exertion; walking two blocks or climbing two flights of stairs caused him shortness of breath and discomfort in his anterior chest.  He reported fatigue and occasional mild dizziness.  He denied any syncope, orthopnea, or peripheral edema.  He reported that his symptoms occurred daily.  He reported that he was able to mow his yard using a push mower but it took him half a day to do so.  He reported that he was able to vacuum slowly but not shovel.  The examiner estimated the Veteran's maximum METs to be in the 5 to 7 range.  The Veteran reported that he had an echocardiogram scheduled for the following week, and he would fax the report to the VA office.  (The record of this echocardiogram is not included in the claims file.)

On physical examination, the heart was regular in rate and rhythm.  A Grade III/VI systolic harsh murmur at the apex upper right sternal border and upper left sternal border was noted.  The murmur became more pronounced with a Valsalva maneuver but was without change from squatting to a standing position.  The examiner diagnosed ischemic heart disease, status post CABG, and hypertrophic cardiomyopathy.  The examiner noted that the Veteran's cardiac symptoms were due to a combination of ischemic heart disease and hypertrophic cardiomyopathy.  The examiner noted that, given the fact that the nuclear perfusion study showed no evidence of ischemia while the echocardiogram showed a significant gradient from the hypertrophic cardiomyopathy, it was considered that the Veteran's hypertrophic cardiomyopathy was the major disease process causing his symptomatology and limiting his functional capacity and activities of daily living.  The VA examiner noted that the ischemic heart disease was a factor as well, but its effect was considered to be less than the effect of the hypertrophic cardiomyopathy.  Importantly, the examiner noted that the hypertrophic cardiomyopathy was a genetic disease and was not secondary to the [service-connected] ischemic heart disease or CABG surgery.

Based upon these findings, a May 2011 rating decision granted a 30 percent rating for CAD with CABG effective May 3, 2010, the date of examination.

The Veteran has identified/submitted VA and private treatment records which, in addition to those cited above, reflect symptoms similar to those noted on the VA examinations cited.

At the outset, the Board notes that in its November 2009 remand, it found that there were relevant records not yet associated with the claims file, specifically results from electrocardiogram (EKG) and stress tests conducted in December 2008 and January 2009.  The remand cited a December 2008 scheduling notation referencing testing at Baylor of Dallas that same month, and a February 2009 VA treatment record referencing testing done at "OSH" the previous month.  Because these procedures were completed at non-VA facilities, the Board remanded the matter to attempt to obtain the outstanding records.  In an April 2010 letter, the RO requested that the Veteran provide VA with copies of the results of his stress test and electrocardiogram conducted in December 2008 and January 2009, or provide VA with authorization to obtain the records.  Over one year has passed since the April 2010 letter was issued, and the Veteran has neither responded nor provided either the records or an authorization and consent form to release the records in order for the RO to obtain them.  If the Veteran had been properly notified of the provisions outlined in 38 C.F.R. § 3.158(a) regarding abandoned claims, the Board could dismiss this claim outright based on the Veteran's lack of response to the request for relevant records pursuant to his increased rating claim.  However, as it does not appear the Veteran was ever notified of this regulation, the Board will merely note his failure to respond or provide the relevant records and proceed with the decision.

Addressing the staged ratings assigned for the Veteran's CAD in turn, the Board notes that the reports of the VA examinations and the VA treatment records, overall, provide evidence against the Veteran's claim as they do not show that, prior to September 7, 2006, symptoms of his CAD caused workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or requiring continuous medication.  For example, the Veteran achieved a work level of 10.40 METs on November 2004 private treatment.  The November 2004 treatment record and a May 2005 letter from the Veteran's private physician listed his medications, which did not include any required continuous medication for coronary artery disease.  Consequently, a compensable schedular rating prior to September 7, 2006 is not warranted.

From September 7, 2006 to November 14, 2006, the VA examinations and treatment records, overall, do not show that the Veteran's CAD caused workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, to warrant a 30 percent rating.  Indeed, as of September 7, 2006 VA examination and testing, a workload of more than 7 METs (7.7) was demonstrated.  Additionally, the examiner found only "borderline" left ventricular hypertrophy; no dilatation was found.  As discussed below, further medical review does not associate the hypertrophy or dilatation with service-related disability.  See 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...is to be avoided).   Consequently, a schedular rating in excess of 10 percent from September 7, 2006 to November 14, 2006 is not warranted.

Similarly, from March 1, 2007 to May 3, 2010 (following the Veteran's CABG surgery and temporary total evaluation period for convalescence), the VA examinations and treatment records, overall, do not show that the Veteran's CAD caused workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, to warrant a 30 percent rating.  Rather, the Veteran's maximum workload was 11.1 METs on January 2007 stress testing, 8.7 METs on June 2007 VA examination, and 7.9 METs on September 2008 VA examination.  Additionally, there was well preserved left ventricular function with only unrelated mildly dilated left ventricular diastolic pressure on June 2007 VA examination, and chest X-ray results showed a normal cardiomediastinal silhouette on September 2008 VA examination.  Consequently, a schedular rating in excess of 10 percent from March 1, 2007 to May 3, 2010 is not warranted.

The Board notes that an August 2007 echocardiogram first showed concentric left ventricular hypertrophy with hypertrophic obstructive cardiomyopathy physiology and a dilated left atrium.  The September 2008 VA examiner noted the 2007 diagnosis of cardiomyopathy and, following examination, diagnosed CAD with stable angina associated with cardiomyopathy.  The Board also notes the Veteran's treating cardiologist Dr. T.A.'s September 2009 letter, in which he cited echocardiogram results showing asymmetric septal hypertrophy and opined that the Veteran had hypertrophic cardiomyopathy in addition to coronary artery disease.  

However, the May 2010 VA examiner explained that the Veteran's cardiac symptoms are due to a combination of his [service-connected] ischemic heart disease status post CABG and his hypertrophic cardiomyopathy.  The examiner explained that hypertrophic cardiomyopathy is a genetic disease, and is not secondary to ischemic heart disease (to include CAD).  Based on the results of a nuclear perfusion test (showing no evidence of ischemia) vs. the results of an echocardiogram (showing a significant gradient from the hypertrophic cardiomyopathy) (emphasis added), the May 2010 VA examiner opined that the major disease causing the Veteran's cardiac symptomatology and limited functional capacity is his [non-service-connected] hypertrophic cardiomyopathy.  The VA examiner clarified that the [service-connected] ischemic heart disease is a factor in the Veteran's cardiac symptoms but has less of an effect on his functionality.  Symptoms or impairment due to disability that is not service connected generally may not be considered in rating a disability, although governing case law provides that generally, where it is not possible to distinguish symptoms of the service connected disability being rated from those of a co-existing nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the May 2010 VA examiner clearly distinguished the symptoms of the Veteran's hypertrophic cardiomyopathy from those of the service-connected CAD status post CABG, with complete rationale explaining why the hypertrophic cardiomyopathy shown on echocardiogram since 2007 is not related to the service-connected disability, and the impact of each on the Veteran's functionality.  Therefore, the effects of hypertrophic cardiomyopathy shown on echocardiogram since 2007 cannot be considered in rating this disability.

Finally, from May 3, 2010, the VA examinations and treatment records, overall, do not show that symptoms of the Veteran's CAD status post CABG have at any time met the criteria for a 60 percent rating.  He has not displayed more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or service-related left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  For example, at no time has he displayed any episode of acute congestive heart failure or service-related left ventricular dysfunction with an ejection fraction of less than 50 percent, and his maximum workload was estimated to be between 5 and 7 METs on May 2010 VA examination.  Consequently, a schedular rating in excess of 30 percent is not warranted at any time.

In summary, it is not shown that increases in any of the "staged" schedular ratings assigned for CAD, and CAD status post CABG, are warranted.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the disability picture described by the Veteran and shown by the reports of record fit appropriately with the criteria found in the relevant Diagnostic Codes for coronary artery disease and coronary bypass surgery.  The Board does not see any service-related manifestations that are not encompassed in the current Diagnostic Codes.  According to Note (2) of 38 C.F.R. § 4.104, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  This Note also provides that, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Thus, in the schedular evaluation with the use of METs, the Veteran's multiple symptoms are contemplated and encompassed.  

In short, the Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002) (disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).   For these reasons, referral for extraschedular consideration is not warranted.

Finally, the Veteran reported on March 2011 VA examination that he was working full time; therefore, the issue of total rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a TDIU rating claim is part of an increased rating claim when such claim is raised by the record).  




ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

An increase in the staged ratings of 0 percent prior to September 7, 2006; 10 percent from September 7, 2006 to November 14, 2006; 10 percent from March 1, 2007 to May 3, 2010; or 30 percent from May 3, 2010 to the present, assigned for the Veteran's CAD (later CAD status post CABG) is denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


